Title: To Thomas Jefferson from Robert Morris, [on or before 29 January 1802]
From: Morris, Robert
To: Jefferson, Thomas


          
            Dear Sir
            [on or before 29 Jan. 1802]
          
          When I had the honor of seeing you, it escaped my recollection to mention the subject contemplated in the enclosed note; mr Fitzsimons told me the blank therein was occasioned by his having forgot at the time of writing it wether he had ten or twelve chairs. This furniture is elegant and well suited for your appartments, perhaps better than any other in America, and it may be had for less than its real value by an appraismt of any Gentn. you may think proper to name for the purpose, excuse this intrusion on behalf of my friend and accept the assurance of the respectfull attachment of Dr Sir
          Your obedt & hble servt
          
            Robt Morris
          
        